Citation Nr: 1000779	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  03-21 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 60 percent for 
spondylolisthesis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Buck, Counsel







INTRODUCTION

The Veteran served on active duty from July 1972 to August 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which granted entitlement to 
service connection for the Veteran's low back disability, and 
assigned a 40 percent rating.  That rating decision also 
denied entitlement to a total disability rating based on 
individual unemployability (TDIU), and the Veteran perfected 
an appeal of both issues.  In a December 2007 rating 
decision, the RO granted a TDIU, from the date of the 
Veteran's original claim in February 2001.  Therefore, this 
issue is no longer on appeal. 

The increased rating claim was remanded in March 2006 for 
further development.  As the terms of that Remand have been 
substantially complied with, it is appropriate for the Board 
to now render a decision on the issue.  The Board notes that 
in the December 2007 rating decision, the RO also granted an 
increased evaluation for the service-connected back 
disability from 40 percent to 60 percent, effective the date 
of his original claim in February 2001.  Because a claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, it follows that such a claim 
remains in controversy where less than the maximum benefit 
(i.e., 100 percent) is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Thus, the issue remains in appellate status.


FINDINGS OF FACT

1.  Throughout the course of the appeal, the Veteran's 
spondylolisthesis has been manifested by low back pain, with 
subjective complaints of pain radiating to the lower 
extremities, resulting in incapacitating episodes; forward 
flexion limited by pain to between 30 and 50 degrees; and 
normal reflexes, motor strength, sensation, and straight leg 
raising results.

2.  There is no evidence at any point during the appeal that 
the Veteran's spondylolisthesis has caused unfavorable 
ankylosis of the spine or objective neurological 
manifestations.


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for 
spondylolisthesis are not met at any time during the 
appellate period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293 (2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5239, 5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits pursuant to 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In March 2001, 
the agency of original jurisdiction (AOJ) sent a letter to 
the Veteran providing the notice required for the initial 
claim of service connection for his back disability.  Service 
connection was subsequently granted, and the Veteran appealed 
the initial rating assigned.  In cases such as this, where 
service connection has been granted and an initial disability 
rating has been assigned, the typical service connection 
claim has been more than substantiated, it has been proven, 
thereby rendering 38 U.S.C.A. § 5103(a) notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  

The Veteran bears the burden of demonstrating any prejudice 
from defective (or nonexistent) notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008).  That burden has not been met, as neither the Veteran 
nor his representative has alleged such prejudice here.  
Regardless, in letters dated in March 2006 and May 2007, the 
AOJ notified the Veteran of the process by which disability 
ratings are determined.  The Veteran was given the 
opportunity to submit additional information.  The claim 
subsequently was readjudicated in the June 2006 and February 
2008 supplemental statements of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  The Veteran has been 
adequately notified of the information and evidence necessary 
to substantiate his claim for a higher initial disability 
rating.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and pertinent post-service treatment records 
have been secured.  This includes private treatment records 
from his private primary care physician at the Clopton 
Clinic, as well as VA treatment records.  Additionally, 
Social Security Administration records have been obtained, as 
they pertain to the grant of disability benefits for the 
Veteran's service-connected back disorder.  Although an 
October 2001 report of contact lists three physicians from 
whom records have not been obtained, the Veteran notified VA 
in January 2002 that each of the three listed physicians had 
treated him three to four years prior to that time.  As 
service connection was granted effective in February 2001, 
those records would predate the applicable appellate period, 
and therefore are not relevant to the issue on appeal.  

The Veteran has been medically evaluated in conjunction with 
his claim on four occasions throughout this long appeal.  The 
Board has reviewed the most recent examination, in April 
2006, and finds that it adequately describes the Veteran's 
disability picture in relation to the appropriate rating 
criteria.  The duty to assist has been fulfilled.

Disability Evaluations

The Veteran seeks a higher initial disability evaluation for 
his service-connected spondylolisthesis.  Such evaluations 
are determined by the application of VA's Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A 
§ 1155; 38 C.F.R. Part 4.  In view of the number of atypical 
instances, it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21.  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Particularly, in appeals 
such as this that concern the assignment of an initial 
rating, the level of disability from the grant of service 
connection forward are of considerable import.  Higher 
evaluations for separate periods are available based on the 
facts found during the appeal period to account for any 
fluctuation in severity throughout the appellate period.  See 
Fenderson v. West, 12 Vet. App. 119 (1999). 

Service connection was established for spondylolisthesis by 
rating decision in March 2002 and was evaluated as 40 percent 
disabling.  The Veteran perfected an appeal of that initial 
rating.  As mentioned previously, during the course of the 
appeal, a rating of 60 percent was established in a December 
2007 rating decision, effective the date of his claim for 
service connection.  

During the pendency of this appeal, the rating criteria for 
evaluating disabilities of the spine were amended. 
 Specifically, effective September 23, 2002, VA revised the 
criteria for diagnosing and evaluating intervertebral disc 
syndrome (IDS).  67 Fed. Reg. 54,345 (Aug. 22, 2002).  Also, 
effective September 26, 2003, VA revised the criteria for 
evaluating general diseases and injuries of the spine.  68 
Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, VA 
reiterated the changes to Diagnostic Code 5293 for 
intervertebral disc syndrome and reclassified it as 
Diagnostic Code 5243.  As the Veteran's claim was received in 
February 2001, the Board is required to consider the claim in 
light of both the former and revised schedular rating 
criteria to determine whether an increased evaluation is 
warranted.

VA's Office of General Counsel (OGC) has indicated that in 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 
308 (1991), to the extent that it conflicts with the 
precedents of the United States Supreme Court (Supreme Court) 
and the Federal Circuit.  Specifically, Karnas is 
inconsistent insofar as it provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  See VAOPGCPREC 7-
2003 (Nov. 19, 2003).  Accordingly, the rule adopted in 
Karnas no longer applies in determining whether a new statute 
or regulation applies to a pending claim.  

OGC had previously determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  See VAOPGCPREC 3-2000.  What remains unclear, 
however, is whether the "old" criteria can be applied 
prospectively.  OGC seems to indicate in its VAOPGCPREC 7-
2003 opinion, that VA is no longer obligated to apply 
superseded rating schedule provisions prospectively for the 
period subsequent to the issuance of the revised rating 
criteria.  Given the lack of direct guidance on this issue, 
the Board, in giving the Veteran all due consideration, will 
consider applying the old criteria prospectively.  

Pursuant to the Board's remand, the Veteran was provided a VA 
examination in April 2006 to determine the severity of his 
disability in light of the revised regulations.  In a June 
2006 supplemental statement of the case, the Veteran was 
provided notice of those amended regulations, his claim was 
readjudicated, and he was given a 60-day opportunity to 
submit additional evidence or argument.  His representative 
provided a brief in support of his claim in October 2006.  
Therefore, as the Veteran is aware of the regulations, and 
has been medically examined in light of them, there is no 
prejudice to the Veteran for the Board to consider these new 
regulations in this decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Initially, the Veteran's disability was rated under 38 C.F.R. 
§ 4.71a, DC 5292 (2001), the criteria for limitation of 
motion of the lumbar spine.  When the RO increased the 
Veteran's disability rating to 60 percent in 2007, it 
continued to use these former criteria and cited to 38 C.F.R. 
§ 4.71a, DC 5293 (2001), which was the code for 
intervertebral disc syndrome.  For clarity, the Board notes 
that due to the regulatory changes, DCs 5292 and 5293 no 
longer exist.  

Under DC 5292, the old criteria for limitation of motion of 
the lumbar spine, the maximum rating available was 40 
percent, which is less than the currently assigned rating for 
the Veteran's disability.  Under the old DC 5293, the 
criteria for intervertebral disc syndrome, the 60 percent 
rating represents the highest evaluation available.  
Therefore, neither of these codes provides a higher rating 
for the Veteran's disability.  

Other diagnostic codes under the prior version of the rating 
schedule have been considered, but do not warrant a rating in 
excess of 60 percent.  Specifically, the maximum schedular 
evaluation of 100 percent was available when the evidence 
demonstrated complete bony fixation (ankylosis) of the spine, 
at an unfavorable angle, with marked deformity.  See 
38 C.F.R. § 4.71a, DC 5286 (2001).  This means that there is 
no motion achievable in the spine.  The evidence of record in 
this case, however, does not show ankylosis.  It is 
specifically ruled out on VA examinations in December 2001, 
November 2002, February 2003, and April 2006.  These exams 
demonstrated that the Veteran was able to achieve between 30 
and 50 degrees of forward flexion and between 10 and 25 
degrees of extension.  Because this represents motion of the 
spine, albeit limited, there is no showing of bony fixation 
of the spine.  

Even considering the Veteran's functional loss, it cannot be 
said that his disability more nearly approximates ankylosis 
of the spine.  See 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2008); 
see also DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  In 
particular, if the disability at issue is of a 
musculoskeletal nature or origin, then VA may, in addition to 
applying the regular schedular criteria, consider granting a 
higher rating for functional impairment caused by pain, 
weakness, excess fatigability, or incoordination, assuming 
these factors are not already contemplated by the governing 
rating criteria.  Claimed functional loss must be supported 
by adequate pathology and evidenced by visible behavior of 
the Veteran undertaking the motion.  See DeLuca v. Brown, 
supra.  

The Veteran's April 2006 examination noted that the Veteran's 
flexion and lateral bending were each limited by pain and 
that repetitive motion and flare-ups of his condition would 
likely cause fatigability and incoordination.  However, it 
was not found on exam that any incapacitation that he would 
experience would be akin to ankylosis.  Rather, it was noted 
that he would frequently need to change his position (i.e., 
move his spine) to find comfort.  The examiner reiterated 
that there had been no showing of ankylosis.  Thus, the 
maximum (100 percent) rating under DC 5286 is not warranted.

Alternatively, DC 5285 under the old regulatory scheme 
provided for a 100 percent rating when there was a fracture 
of the vertebra with cord involvement, resulting in a 
bedridden state or requiring long leg braces.  While the 
Veteran did experience a ruptured disc due to a motor vehicle 
accident in 2006, there has been no evidence of a fractured 
vertebra at any time during the appeal.  See VA x-ray reports 
dated in June 1999, February 2003, July 2003, and April 2006.  
Thus, this diagnostic code is not applicable.

Turning to the revised criteria, spondylolisthesis is 
specifically listed in the schedule at 38 C.F.R. § 4.71a, DC 
5239.  The schedule directs that this diagnostic code is to 
be evaluated under the General Rating Formula for Disease and 
Injuries of the Spine, which rates based on limitation of 
motion.  The sole rating above the currently assigned 60 
percent is for unfavorable ankylosis of the entire spine.  As 
noted above, the record does not support a finding of 
ankylosis, even upon consideration of functional loss.  
Therefore, a higher rating under this code is not warranted. 

With respect to a rating under DC 5243, for intervertebral 
disc syndrome, the only route to obtaining an evaluation in 
excess of 60 percent is to apply the second method of 
evaluation listed in that criteria, which involves combining 
separate evaluations for any chronic orthopedic and 
neurologic manifestations with any other service-connected 
disability ratings under 38 C.F.R. § 4.25.  The criteria here 
provide that "chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 
5243, Note (1).  Additionally, when evaluating IDS on the 
basis of chronic manifestations, orthopedic disabilities are 
to be evaluated using the criteria from the most appropriate 
orthopedic diagnostic code(s), and neurologic disabilities 
are to be evaluated separately using the criteria from the 
most appropriate neurologic code(s).  Id. at Note (2).  

Referable to the Veteran's orthopedic manifestations, the 
April 2006 examination represents the only exam after the 
effective date of the revised criteria.  Range of motion 
testing showed that the Veteran had forward flexion to 45 
degrees, which was limited to that degree by pain.  The 
Veteran achieved extension to 25 degrees, without pain.  
Lateral flexion was measured at 20 degrees to the right, and 
15 degrees to the left, with demonstrable spasm.  Rotation 
was 30 degrees bilaterally, without pain.  This represents a 
combined range of motion of the thoracolumbar spine of 165 
degrees.  Under the General Rating Formula, these 
measurements fall within the 20 percent rating category, 
which is warranted for forward flexion greater than 30 
degrees but not greater than 45 degrees.  

Referable to neurologic manifestations, while the Veteran has 
presented with subjective complaints of the same, objective 
testing has not confirmed any neurologic disability.  Due to 
increasing complaints of pain in his lower extremities in 
April 2002, the Veteran underwent a myelogram.  The results, 
however, confirmed no objective diagnostic evidence of 
radiation over the nerve roots.  He underwent a VA neurology 
examination shortly thereafter in November 2002.  At that 
time, the Veteran's motor strength, reflexes, and sensation 
were all within normal limits.  The examiner noted that, 
"neurologically, he is intact."  There was no neurological 
deficit found to be due to the Veteran's spondylolisthesis.

Neurological testing during the course of the Veteran's 
February 2003 examination remained negative.  Likewise, in 
his April 2006 VA examination, the straight leg raise test 
was normal.  His pulses, reflexes, sensation, and motor 
strength of the lower extremities were all within normal 
range.  There was no atrophy of the lower extremities noted 
on exam, nor other signs of neurological wasting.  The 
private and VA treatment records do not contradict these 
findings.  In short, the evidence does not support a separate 
rating based on neurologic manifestations.

A 20 percent rating for the orthopedic manifestations of the 
disability, combined with a noncompensable rating for the 
neurologic manifestations, would not result in a rating in 
excess of 60 percent.  This second method of evaluating 
intervertebral disc syndrome under the new criteria does not 
provide a higher evaluation for the Veteran's disability.  In 
short, the 60 percent rating currently assigned is the 
maximum allowable rating under the law.  As the preponderance 
of the evidence is against the Veteran's claim, the benefit 
of the doubt provision does not apply.  The Veteran's claim 
for a higher schedular rating must be denied.

The Board has considered whether the record raises the matter 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
That regulation applies when the rating schedule is 
inadequate to compensate for the average impairment of 
earning capacity for a particular disability.  The threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  Here, the rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology.  Specifically, he has limitation of 
motion due to pain, which can result in episodes of 
incapacitation.  These symptoms are specifically contemplated 
by the rating criteria as found in the schedule.    

While the evidence does show that the Veteran ceased working 
as a traveling salesman because of his back disability, the 
Board also notes that he is in receipt of a total disability 
rating based on individual unemployability, which compensates 
for that inability to maintain gainful employment.  The 
competent evidence does not show that the disability requires 
frequent hospitalizations or otherwise produces impairment 
unrecognized by the schedule.  Thus, the Veteran's disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluation is adequate.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral 
for extraschedular consideration is not warranted.

In deciding this appeal, the Board also considered whether 
the Veteran is entitled to higher evaluations for separate 
periods based on the facts found during the appeal period.  
See Fenderson v. West, supra.  Because the level of severity 
has remained relatively stable throughout the appeal period, 
staged ratings are not warranted.  The Veteran's service-
connected back disability is appropriately rated at 60 
percent disabling.


ORDER

Entitlement to an initial rating in excess of 60 percent for 
spondylolisthesis is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


